Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 27, 1977, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, plea vacated, and case remitted to Criminal Term for further proceedings consistent herewith. The defendant, in pleading guilty to manslaughter in the first degree, stated that he was intoxicated at the time the crime was committed. This claim was corroborated by a prosecution witness who testified at a pretrial hearing held just prior to defendant’s change of plea. Intoxication may negate the requisite intent (see Penal Law, § 15.25; People v Orr, 43 AD2d 836). Under these circumstances, and upon this record, it is impossible to ascertain whether the defendant was aware of the significance of his claim of intoxication (see People v Serrano, 15 NY2d 304; People v Waddell, 66 AD2d 807; People v Corrado, 65 AD2d 760). Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.